Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Remarks and Response to Arguments

Claim Rejections - 35 USC § 112
	Applicant argues that the claim limitation of “reflector” in claim 1 refers to the reflector or reflecting surface 551 and not the fiber or prism 203 in light of the features recited in claim 1. The Examiner has carefully considered Applicants arguments but, respectfully, does not agree. The specification describes element 203 may be a “cylindrical prism, which may be a surface having a reflection that is polished flat, etc.” No definition is found in the claims or specification that clearly defines the term “reflector,” “reflection,” or “reflecting surface” to exclude a prism. The term “reflector” would be understood by one of ordinary skill in the art to be an element that reflects light and the artisan would understand that a function of element 203 is to reflect light. Fig. 6 also has element 203 labelled with “TIR” and one of ordinary skill in the art would understand that “TIR” stands for “total internal reflection” and claim 8 confirms that element 203 operates to “reflect” the light. As such, the Examiner finds no reason why an elements such as a prism that is used to reflect light should not be considered to be a reflector.
Claim 1 also sets forth the condition of the OCT system having both a lens and a reflector (“a lens and/or a reflector positioned after the reference reflection…”). In the case that the both a lens and reflector after the reference reflection, then both conditional limitations (ii) and (iii) must be met.
Claim Rejections - 35 USC § 103
	The grounds of rejection relies on a different portion of Adler where Adler shows the reflector being positioned at the end of the common path fiber (paragraph [0072in addition to the two locations shown in Fig. 9 as relied upon in the previous Office action. All of these locations being acceptable locations for the reference reflector and there is no “obvious to try” as argued by Applicant. The Examiner apologizes for not contacting the Applicant prior to this Office action, as Applicant requested. The Examiner had conducted a search and the Examiner would not have been able to conduct an additional search for any new limitation the Applicant may have proposed.
	Applicant describes Figs. 8 and 9 and argues that there is no free space that extends from the reference reflection to the reflector. In response, the Examiner was pointing to the embodiment of Fig. 10 which shows free space that extends from the end of fiber 14 to reflector 131 and combined with the teaching of using the end of the fiber to reflect light as shown in 

    PNG
    media_image1.png
    235
    585
    media_image1.png
    Greyscale


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
deflecting section in claim 12, but not claim 13 as it recites sufficient structure
adjustment section in claim 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27, 8, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation that the lens is positioned after the reference reflection (“a lens and/or reflector positioned after the reference reflection…” and in the newly amended limitation that the reference reflection is positioned “in the lens” and these conditions appear to contradict each other because it would not be clear to one of ordinary skill in the art how a reference reflection can be inside a lens while also having the lens positioned after the reference reflection. Claims 2-27 are rejected by virtue of their dependence on claim 1 or for reciting the same limitations as discussed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-11, and 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over Adler et al. (US 2010/0253949).
With respect to claim 1, Adler shows a common path optical coherence tomography system (please see Fig. 13 for the overall interferometer; Fig. 9 for details of probe with reference reflection/reflector; Fig. 10 for free space before the reflector, and Fig. 1 and para. [0072] for a reflective material on fiber end face 23), the system comprising:
a common path interference optical system (OCT interferometer, Fig. 12) that operates to:
(i) receive light from a light source (see Fig 12), 

(iii) generate interference light by causing the returning first light or the at least-2-Reply under 37 CFR 1.116 - Expedited Procedure - Art Unit: 2886Amendment for Application No.: 15/672,003 Attorney Docket: 2900-19839-non-provreflected or scattered light of the first light with which the object or sample has been irradiated and the reflected second reference light to combine or recombine, and to interfere, with each other, the interference light generating one or more interference patterns, wherein the reference arm overlaps with at least the portion of the sample arm along the common path, the entire reference 

at least one detector (Data Acquisition and Display) that operates to continuously acquire the interference light to measure the interference or the one or more interference patterns between the combined or recombined light, 
wherein: 
(i) the reference reflection (124) is positioned at an end of a common path fiber (14) or outside of the common path fiber (14); 

(iii) in a case where the common path optical coherence tomography system includes the reflector, the reflector is separate and spaced away (see space “L’”. See also “G” in Fig. 10.) from the-3-Reply under 37 CFR 1.116 - Expedited Procedure - Art Unit: 2886Amendment for Application No.: 15/672,003 Attorney Docket: 2900-19839-non-provcommon path fiber and from the reference reflection such that free space exists between 

Adler does not explicitly show the embodiment of Fig. 9 without reflector 123 or, in the alternative, the embodiment of Fig. 8 where the reference reflector 111 is at a different location such as where reflector 124 is as shown in Fig. 9. As such Adler does not show the claimed limitation of:
(iv) all of the first light operates to irradiate the object or sample, and the another portion of the sample arm operates to pass light, which is entirely the first light to irradiate the object or sample, from the reference reflection through the another portion of the sample arm, and the reference reflection is positioned on or in the end of the common path fiber.  

Adler teaches “it is desirable to include one or more surfaces that generate reflections of known intensity at known positions relative to the focal plane" and “the present invention enables the generation of fixed reflections including a calibration signal only, a reference field only, or both a calibration signal and a reference field” (emphasis added; para. [0112]-[0113]). Adler also shows an embodiment in Fig. 9 where both reflectors 123 and 124 are used as a reference reflector (“Alternatively, two calibration signals can be provided or two reference signals can be provided.” para. [0116]), thus one of ordinary skill in the art would understand that both locations of 123 and 124 are acceptable for use as a reference reflector. Adler teaches an embodiment where the reflector is positioned on the end of the common path fiber in Figure 1 and paragraph [0072]. Based on Adler’s teaching of the invention having only one reference reflector and that locations of 123 and 124 and end of the fiber are acceptable for a reference reflector, it would have been obvious at the time of filing of the claimed invention to use a single reference reflector at the end of the fiber in Fig. 10 for nothing more than the expected result of 
(iv) all of the first light operates to irradiate the object or sample, and the another portion of the sample arm operates to pass light, which is entirely the first light to irradiate the object or sample, from the reference reflection through the another portion of the sample arm and the reference reflection is positioned on or in the end of the common path fiber.

With respect to claim 2, Adler shows the reference reflection (124) being positioned perpendicular to an optical axis of light (Fig. 11B, [0052]).

With respect to claim 7, Adler shows the common path interference optical system includes a probe (120) having:
(i) a fiber (14) operating to receive, and pass therethrough, the first light and the second reference light, and the fiber including the reference reflection positioned at an end of the fiber; and
(ii) the reflector (46) operating to reflect the first light passing through the fiber and the reference reflection of the fiber along the another portion of the sample arm towards the object or sample, and to reflect the light having illuminated the object or sample back into the fiber towards the at least one detector, and wherein one or more of the following is/are met:
(a) the fiber (12, 14) operates as a signal carrying optical fiber;
(b) the fiber comprises: a single mode fiber (SMF), a double clad fiber (DCF), or a multimode fiber [0006]; and/or
(c) the common path fiber (14) is included in, or is part of, the fiber including the reference reflection positioned at the end of the fiber (12,14; adhesive 16 at [0072]).

With respect to claim 8, as interpreted by the Examiner, the common path interference optical system includes a probe having:
(i) a fiber (12, 14) operating to receive, and pass therethrough, the first light and the second reference light, and the fiber including the reference reflection  (partial reflector 1140) positioned at an end of the fiber (adhesive 16 at [0072]); and
(ii) 
(a) the fiber operates as a signal carrying optical fiber (the fiber carries an optical signal);
(b) the fiber comprises: a single mode fiber (SMF), a double clad fiber (DCF), or a multimode fiber (inherently, the fiber is a single mode or a multimode): and/or
(c) the common path fiber is included in, or is part of, the fiber including the reference reflection positioned at the end of the fiber (see discussion above).

With respect to claim 9, the system further includes a collimator ([0064]).

With respect to claim 11, Adler shows a light source (Fig. 13).
With respect to claim 16, Adler shows a coating [0116].
	With respect to claims 17 and 18, please see the discussion above for claims 10 and 16, where the claimed acts flow from the function of the elements of claims 10 and 16.
	With respect to claim 19, the reference reflection is the end of the common path.
	With respect to claim 20, Adler shows a detector (Data Acquisition and Display).
	With respect to claim 21, please see Fig. 9.
	With respect to claims 22 and 25, Adler shows that the reference reflection interacts with the light such that the light travels along the same path along which the light arrived to the reference reflection (“common path”).
	With respect to claim 23, Adler shows a probe having: a fiber attached to a collimator ([0064]), and a no core fiber (NCF) or large core multimode fiber, wherein the reference reflection:


(iii) is disposed at an end, end face (adhesive 16 at [0072]), or end surface of the fiber attached to the collimator, and/or is disposed directly in between the fiber (11) and the collimator.


(i) in a case where the reference reflection forms part of the lateral surface of the NCF or large core multimode fiber, the reference reflection is tilted (0 degrees. see Fig. 9) at a predetermined angle;
(ii) in a case where the reference reflection forms part of the lateral surface of the NCF or large core multimode fiber, the reference reflection is tilted at a predetermined angle (0 degrees. see Fig. 9), the predetermined angle being one or more of the following: 1-3 degrees, 0-2 degrees, about 1 degree to about 3 degrees, and about 0 degrees to about 2 degrees; and/or
(iii) the reference reflection is tilted at a predetermined angle (0 degrees. see Fig. 9), the predetermined angle being one or more of the following: 1-3 degrees, 0-2 degrees, about 1 degree to about 3 degrees, and about 0 degrees to about 2 degrees.

With respect to claims 26, wherein the common path interference optical system includes a probe (Fig. 9) having: a fiber (12, 14) attached to a collimator ([0064]), and a no core fiber (NCF) or large core multimode fiber ([0006]),
wherein the reference reflection:




With respect to claim 27, one or more of the following is/are met:
(i) in a case where the reference reflection forms part of the lateral surface of the NCF or large core multimode fiber, the reference reflection is tilted at a predetermined angle (0 degrees. see Fig. 9);
(ii) in a case where the reference reflection forms part of the lateral surface of the NCF or large core multimode fiber, the reference reflection is tilted at a predetermined angle (0 degrees. see Fig. 9), the predetermined angle being one or more of the following: 1-3 degrees, 0-2 degrees, about 1 degree to about 3 degrees, and about 0 degrees to about 2 degrees; and/or
(iii) the reference reflection is tilted at a predetermined angle (0 degrees. see Fig. 9), the predetermined angle being one or more of the following: 1-3 degrees, 0-2 degrees, about 1 degree to about 3 degrees, and about 0 degrees to about 2 degrees.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pitris et al. (US 6,564,087) in view of Adler as applied to claim 1 above.
Pitris shows an optical fiber probe for OCT comprising:
the system comprising:
a 
(i) receive light from a light source (27, see Fig. 6), 


a lens (10, 14 Figs. 2A, 2B, 2D) 

wherein: 

(ii) in a case where the common path optical coherence tomography system includes the lens, the lens is positioned off axis with respect to an axis extending through or along a length of the common path fiber, 

Pitris shows the interferometric OCT but does not show the details of the OCT device (i.e. the common path for the reference arm and sample arm, reference reflection, and detector). As discussed above with regards to Adler for claim 1, Adler shows an OCT having a common . 

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adler as applied to claim 1 above and further in view of Wang (2008/0267562).
Adler shows all the elements as discussed for claim 1 above and shows that the light from the light source is sent to the common path interference optical system, and then sends light received from the common path interference optical system towards the detector, but does not explicitly show a deflecting section. Wang shows a circulator (310, 210, Fig. 13) that deflects light from the light source to the common path interference optical system, and then sends light received from the common path interference optical system towards the detector. At the time of filing of the claimed invention, it would have been obvious to use the circulator of Wang in the OCT system of Adler for nothing more than the purpose of sending light to the common path and sending the received light to the detector as called for by Adler.
With respect to claim 15, Adler does not show an adjustment section. Wang shows an adjustment section (250, 2123) and the deflection section (310) passes light from the probe to the adjustment section. At the time of filing of the claimed invention, it would have been obvious to use Wang’s adjustment section in the OCT system of Adler in order to generate a form of .

Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/            Primary Examiner, Art Unit 2886